DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The written description does not disclose “an optical sensor configured to be attached to a skeleton of a patient.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 6, 8-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heigl et al (2008/0232554) in view of Tolkowsky (WO 2017/158592) and further in view of Mire et al (2004/0171924).
Regarding claim 1, Heigl et al disclose a robotically controlled x-ray system ([0019]) comprising:
a robot having an arm assembly (the x-ray C-arm is attached to the hand of the robot – [0019]), said arm assembly having at least two axes (robot having six axes of rotation – [0019]) of computer controlled movement for positioning a distal end of said arm assembly at a desired position and orientation in response to electric signals received from a control computer (activating based on user input a first positioning and recording of a 2D x-ray image – [0007], [0009]; position and orientation data - [0020]), 
an x-ray source (radiation source 30) adapted to be secured to said distal end of said arm assembly (support 24 attached to the arm 18 via securing element 22) and an image receiver (x-ray detector 28) secured at a position to receive x-rays from said x-ray source to produce an image ([0026], fig.1, x-ray image recording system 10 – [0027], fig.1).
Heigl et al fail to explicitly disclose an optical sensor configured to be attached to a skeleton of a patient, an optical tracking system for tracking movement of the patient through the optical sensor, and wherein said control computer is configured to move the arm assembly to position and orient the x-ray source to duplicate previous x-ray images taken by the x-ray source based on the tracking patient movement.
However, Tolkowsky teaches in the same medical field of endeavor, a marker configured to be attached to a patient, a tracking system for tracking movement of the patient through the marker (identifying changes in a position of the patient – p.41, ll.26-30), and wherein said control computer is configured to move the arm assembly to position and orient the x-ray source to duplicate previous x-ray images taken by the x-ray source based on the tracking patient movement (computer processor may calculate a change in position, and account for the change in position, the computer processor may generate directions regarding where to move an x-ray C-arm, in order to replicate a prior imaging position - p.41, l.32- p.42, l.6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the robotically controlled x-ray system of Heigl et al with tracking movement of the patient and move the arm assembly to position and orient the x-ray source to duplicate previous x-ray images taken by the x-ray source based on the tracked patient movement as it would provide reference for general orientation throughout the procedure.
Heigl et al as modified by Tolkowsky fail to explicitly disclose an optical sensor configured to be attached to a skeleton of a patient and an optical tracking system for tracking movement of the patient through the optical sensor.
However, Mire et al teach in the same medical field of endeavor, an optical sensor configured to be attached to a skeleton of a patient ([0071] – tracking sensor 58 associated with each vertebra, optical tracking sensor – [0091]) and an optical tracking system for tracking movement of the patient through the optical sensor (tracking system is at least one of an optical tracking system – claim 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tracking movement of the patient of Heigl et al as modified by Tolkowsky with an optical sensor configured to be attached to a skeleton of a patient and an optical tracking system for tracking movement of the patient as it would provide alignment relative to articulating or movable bones as set forth in Mire et al.
Regarding claim 2, Heigl et al disclose wherein said arm assembly includes up to seven axes of movement (robot having six axes of rotation – [0019]) to allow said arm assembly to be positioned as desired by a surgeon (activating based on user input a first positioning and recording of a 2D x-ray image – [0007], [0009]).
Regarding claim 3, Heigl et al disclose wherein said axes of movement are monitored for relative position with respect to an adjacent axis of movement to provide electrical feedback to said control computer (x-ray C-arm is moved so that the axis of rotation corresponds to the 3D axis line - [0032]).
Regarding claim 4, Heigl et al disclose wherein said x-ray source (30) includes an x-ray arm (limb 26’), said x-ray arm including one or more C-shaped rails (C-profile viewed from the side – [0026], fig.1); said x-ray source (30) secured to a first end of said one or more C-shaped rails (fig.1) and an image receiver (28) secured to a second end of said one or more C-shaped rails to receive x-rays from said x-ray source to produce an x-ray image on a monitor (imaging recording system comprises a controller linked to a display unit to display images - [0027]), said x-ray source and said image receiver positioned on said one or more C-shaped rails to allow said x-ray source and said image receiver to be positioned on opposite sides of a patient (the x-ray C-arm can take up any positions in relation to the patient table – figs.1 and 2, [0028]).
Regarding claim 6, Heigl et al disclose wherein said one or more C-shaped rails are connected to said arm assembly in a manner which allows said C-shaped rails to be angled with respect to a longitudinal axis of said patient (rotational axis 23 is angled with respect to patient 42 having a longitudinal axis – figs.1 and 2; the x-ray C-arm 24 is now moved so that the axis of rotation 23 corresponds with the axis line – [0032]).
Regarding claims 8-10, Heigl et al as modified by Tolkowsky and Mire et al disclose the invention as claimed and discussed above. Mire et al further teach in the same medical field of endeavor, wherein said tracking system utilizes a combination of optic sensors and electromagnetic sensors to monitor said patient position (a tracking system operable to track a position of said implant with at least one of an electromagnetic sensor, an optical sensor or combinations thereof – claim 87).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensor of Heigl et al as modified with electromagnetic sensors, optic sensors or a combination of optic sensors and electromagnetic sensors as it would provide well-known and conventional tracking sensors to provide precise position and orientation data of an object of interest.
Regarding claim 16, Heigl et al disclose wherein said control computer includes a storage medium for storing images receives by said image receiver, said images being recallable for viewing (controller 32 is a computer having a display unit for displaying x-ray images, it is understood that a computer inherently includes a memory and any display of the x-ray images would require images which are at least temporarily stored on said computer – fig.1, [0027], stored in processor - [0030]).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heigl et al (2008/0232554) in view of Tolkowsky (WO 2017/158592) and further in view of Mire et al (2004/0171924) as applied to claim 4 above, and further in view of Brudniok (2017/0188985).
Regarding claim 5, Heigl et al as modified by Tolkowsky and Mire et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein said x-ray arm includes a rail motor for traversing said one or more C-shaped rails in either direction along the longitudinal centerline of said one or more c-shaped rails.
However, Brudniok teaches in the same medical field of endeavor, wherein said x-ray arm includes a rail motor for traversing said one or more C-shaped rails in either direction along the longitudinal centerline of said one or more c-shaped rails (a linear guide for translational movement of the X-ray transmitter and/or the X-ray receiver, particularly a linear drive automatically adjusted by way of a motor – fig.1, [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the positioning of the C-shaped rails of the x-ray source and detector with respect to the patient of Heigl et al as modified by Tolkowsky and Mire et al with the rail motor for traversing said one or more C-shaped rails in either direction as it would provide automatic adjustment of the x-ray transmitter and x-ray receiver to the correct position for the purpose of imaging an object of interest.
Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heigl et al (2008/0232554) in view of Tolkowsky (WO 2017/158592) and further in view of Mire et al (2004/0171924) as applied to claim 1 above, and further in view of Dewaele et al (2020/0315738).
Regarding claims 11-14, Heigl et al as modified by Tolkowsky and Mire et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein said distal end of said arm assembly includes a tool change coupler, said tool change coupler constructed and arranged to selective coupling and uncoupling of said distal end of said arm assembly to one or more different tools, including a tool rack positioned within reach and at a known position with respect to said distal end of said arm assembly, wherein said tools are stored in said tool rack in a manner that allows any one of said tools to be selectively attached to said distal end of said arm assembly.
However, Dewaele et al teach in an analogous field of endeavor, (claim 11) wherein said distal end of said arm assembly includes a tool change coupler, said tool change coupler constructed and arranged to selective coupling and uncoupling of said distal end of said arm assembly to one or more different tools (disposed with a RA fitting for repeatable dismountable attachment of a tool for working on an object – [0148], figs.15A-C; tool may be a surgical instrument, including a c-arm – [0160]); 
(claim 12) including a tool rack positioned within reach and at a known position with respect to said distal end of said arm assembly (tool storage unit 240 configured for holding a plurality of tools – [0151], figs.15A-C, tool storage unit comprises a plurality of fixed-position locators one for each of the plurality of tools – [0158]); 
(claim 13) wherein said tools are stored in said tool rack in a manner that allows any one of said tools to be selectively attached to said distal end of said arm assembly (tool storage unit comprises a plurality of fixed-position locators, one for each tool, each locator may contain a recess to receive the tool or coupling for attachment to the tool or to a packaging containing the tool – [0158];[0159]); and
(claim 14) wherein said tool rack is constructed and arranged to allow said arm assembly to move to a first known position adjacent said tool rack for dropping a first tool (242a, fig.15A) and wherein said arm assembly is repositioned by said control computer to position said arm assembly in a second position adjacent said tool rack to attach said distal end of said arm assembly to a second tool supported by said tool rack (242b, fig.15a, [0155]).
It would have been obvious to one of ordinary skill in the art to modify the securing element of the arm assembly of Heigl et al as modified by Tolkowsky and Mire et al with a tool change coupler and a tool rack for controlled attachment and detachment of a plurality of tools of Dewaele et al as it would provide a single robotic system for controlled use of a plurality of tools necessary for a surgical procedure. 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heigl et al (2008/0232554) in view of Tolkowsky (WO 2017/158592) and further in view of Mire et al (2004/0171924) as applied to claim 1 above, and further in view of Withagen et al (2021/0007700).
Regarding claim 15, Heigl et al as modified by Tolkowsky and Mire et al disclose the invention as claimed and discussed above, but fail to explicitly disclose including a second robot having a second arm assembly, said second arm assembly having at least two axes of computer controlled movement for positioning a distal end of said second arm at a desired position and orientation in response to electric signals received from a control computer, image receiver, secured to said distal end of said second arm assembly, said second arm assembly computer controlled to position said image receiver at a position with respect to said arm assembly to receive x-rays from said x-ray source to produce an image.
However, Withagen et al teach in the same medical field of endeavor, including a second robot having a second arm assembly, said second arm assembly having at least two axes of computer controlled movement for positioning a distal end of said second arm at a desired position and orientation in response to electric signals received from a control computer, image receiver, secured to said distal end of said second arm assembly, said second arm assembly computer controlled to position said image receiver at a position with respect to said arm assembly to receive x-rays from said x-ray source to produce an image (two robotic arms, the x-ray radiation source attached to the first robotic arm, the x-ray detector attached to the second robotic arm - fig.1b, [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the robotically controlled x-ray system having a robot of Heigl et al with having a first robot and a second robot to control the image receiver as it would provide a known alternative embodiment for controlling the position of the x-ray source and receiver with respect to each other during an imaging procedure. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793